DETAILED ACTION
Claims 1-20 are pending and have been examined.
This application is a Continuation (CON) of 17/137,227, now US 11,153,407.
17/137,227 is a CON of 16/825,520, now US 10,979,526.
16/825,520 is a CON of 16/204,858, now US 10,637,954.
16/204,858 is a CON of 14/832,233, now US 10,178,196.
Applicant’s amendments with arguments are respectfully found to be unpersuasive. Accordingly, this Office action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments with arguments, see pages 7 and 8, filed 7/13/2022, with respect to the rejection of Claims 1-6, 8-13, 15, 16, 18 and 19 under 35 U.S.C. 102(a)(1) and (a)(2); and the rejection of Claims 7, 14, 17 and 20 under 35 U.S.C. 103 have been fully considered but are respectfully found to be unpersuasive.  The rejection of Claims 1-6, 8-13, 15, 16, 18 and 19 under 35 U.S.C. 102(a)(1) and (a)(2); and the rejection of Claims 7, 14, 17 and 20 under 35 U.S.C. 103 have been maintained. 
Examiner disagrees with Applicant’s assertion that Shivadas’ trick play is not a playing state reachable from another playing state. At ¶ [0003], Shivadas discloses that in addition to normal playback, additional playback features may include rewind, fast forward, and so on. Hence, at least three playing states are disclosed. At ¶ [0004], Shivadas describes these additional playing states as “trick play features.” Normal play, rewind and fast forward have been well known in the art for decades. So has allowing a user to change from any of these playing states to another. Normal play is different than rewind. Rewind is different than fast forward. Fast forward is different than normal play. Shivadas’s abstract discloses that during normal content streaming and playback, the downloading the normal speed playback data occurs. If the user selects a trick play mode, the device downloads the trick play streams, so that if a user selects one of the trick play modes, the data is available for playback in the selected trick play mode. Shivadas also supports this disclosure at ¶¶ [0020, 0035, 0084-0085]. Shivdas also discloses at least two rewind speeds at ¶ [0088].

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2014/0359680 A1 (Shivadas et al.).

As to Claims 1, 8, 15 and 18, Shivadas et al. anticipate a method; a processing circuitry (Shivadas et al. disclose the processing circuitry - ¶ [0157]); a system (Shivadas et al. disclose the processing circuitry {system} - ¶ [0157]); and a non-transitory computer-readable medium (Shivadas et al. disclose the processing circuitry and computer-readable medium - ¶ [0157]), respectively, comprising: 
generating a content item for output on a media device (Shivadas et al. disclose the generation of encoded multimedia program content - ¶ [0006] and Fig. 2); 
determining a current playing state of the media device (Shivadas et al. disclose the User first requesting normal speed playback 410, then subsequently requesting trick play speed playback 440 – Figure 4); 
identifying a user interface control available for controlling a playing state of the content item outputted by the media device (Shivadas et al. disclose the User requesting a program 410 for normal playback speed to the Client Device 104 which renders the normal speed CF’s 434, 436 sent from the CDN 112 – Figure 4); 
determining a reachable next playing state of the media device based on (a) the identified user interface control, and (b) the current playing state of the media device, wherein the reachable next playing state of the media device is a first playing state that is different from a second playing state reachable from the reachable next playing state of the media device (Shivadas et al. disclose the User requesting a program 440 for trick playback speed to the Client Device 104 which renders the trick play speed CF’s 446, 448 sent from the CDN 112 – Figure 4, and associated text in ¶¶ [0062-0089]. Trick play speed is “reachable” by virtue of the User making the second request for trick play speed. Shivadas et al. also disclose the user’s client device receiving a selection for "trick” {different frame rate} playback speed content - ¶¶ [0087-88] and Fig. 4, element 440; and REWIND - ¶ [0003]. At ¶ [0003], Shivadas discloses that in addition to normal playback, additional playback features may include rewind, fast forward, and so on. Hence, at least three playing states are disclosed. At ¶ [0004], Shivadas describes these additional playing states as “trick play features.” Normal play, rewind and fast forward have been well known in the art for decades. So has allowing a user to change from any of these playing states to another. Normal play is different than rewind. Rewind is different than fast forward. Fast forward is different than normal play. Shivadas’s abstract discloses that during normal content streaming and playback, the downloading the normal speed playback data occurs. If the user selects a trick play mode, the device downloads the trick play streams, so that if a user selects one of the trick play modes, the data is available for playback in the selected trick play mode. Shivadas also supports this disclosure at ¶¶ [0020, 0035, 0084-0085]. Shivdas also discloses at least two rewind speeds at ¶ [0088]); and 
in response to the determining the reachable next playing state of the media device: sending a request for a portion of the content item for the reachable next playing state (Shivadas et al. disclose the User requesting a program 440 for trick playback speed {request for a portion of the content for the reachable next playing state} to the Client Device 104 which renders the trick play speed CF’s 446, 448 sent from the CDN 112 – Figure 4, and associated text in ¶¶ [0062-0089]. Trick play speed is “reachable” by virtue of the User making the second request for trick play speed. Shivadas et al. also disclose the user’s client device receiving a selection for "trick” {different frame rate} playback speed content - ¶¶ [0087-88] and Fig. 4, element 440; and disclose receiving the content from the CDN at the trick rate, said content comprising key frames and their corresponding differential frames, and being rendered at the trick rate - ¶¶ [0061, 0084-0089] and Fig. 4, Elements 440, 442, 446, 448).

As to Claim 2, Shivadas et al. anticipate the method of claim 1, 
wherein the determining the reachable next playing state of the media device comprises determining a playing state reachable via a single user interface input (Shivadas et al. disclose the User selecting the rewind trick play option - ¶ [0124] and Fig. 8, element 830).

As to Claim 3, Shivadas et al. anticipate the method of claim 2, 
wherein the determining the playing state reachable via the single user interface input comprises determining that the playing state is reachable directly from the current playing state of the media device without going through an intermediary playing state (Shivadas et al. disclose the plurality of user-selectable playback states including rewind and fast forward - ¶ [0031]).

As to Claim 4, Shivadas et al. anticipate the method of claim 1, 
wherein the user interface control comprises a plurality of user interface controls, and wherein the method further comprises determining an additional reachable next playing state of the media device based on (a) at least one of the identified plurality of user interface controls, and (b) the current playing state of the media device or the reachable next playing state (Shivadas et al. disclose the plurality of user-selectable playback states including rewind and fast forward controls - ¶ [0031]. Examiner takes Official Notice that a user would select a playback state different than the one currently used. Otherwise, there would be no need to change the state).

As to Claim 5, Shivadas et al. anticipate the method of claim 1, 
wherein the determining the reachable next playing state of the media device is based on one or more of: a speed of the current playing state, an amount of available cache space, bandwidth utilization, user interface control metadata, user usage pattern metadata, content metadata, quality of the current playing state, and presence or absence of a temporal gap in the content item (Shivadas et al. disclose the plurality of user-selectable playback states including rewind and fast forward controls - ¶ [0031]. Examiner takes Official Notice that a user would select a playback state different than the one currently used. Otherwise, there would be no need to change the state {speed of the current playing state}).

As to Claim 6, Shivadas et al. anticipate the method of claim 1, 
wherein the portion of the content item for the reachable next playing state comprises at least one of: a frame, a set of frames, a key frame, quality-adjusted key frames, continuous segments of frames anchored by key frames, a set of frames displayable per unit of time, a frame temporarily separated from other frames by an amount of time selected based on a playing rate of the reachable next playing state, discontinuous frames, a combination of key frames and differential frames, an I-frame, a P-frame, and a B-frame (Shivadas et al. disclose the user’s client device receiving a selection for normal playback speed content - ¶[0078] and Fig. 4, element 440. Shivadas et al. disclose the user’s client device receiving a selection for trick playback speed content - ¶¶ [0075] and Fig. 4, elements 410; and disclose receiving the content from the CDN at the normal rate, said content comprising key frames and their corresponding non-key {differentia} l-frames, and being rendered at the normal rate - ¶ [0075] and Fig. 4, Elements 410, 432, 433, 434, 436. Shivadas et al. disclose  the P and B frames - ¶ [0055]).

As to Claim 9, Shivadas et al. anticipate the system of claim 8, 
wherein the determining the reachable next playing state of the media device comprises determining a playing state reachable via a single user interface input (Shivadas et al. disclose the User selecting the rewind trick play option - ¶ [0124] and Fig. 8, element 830).

As to Claim 10, Shivadas et al. anticipate the system of claim 9, 
wherein the determining the playing state reachable via the single user interface input comprises determining that the playing state is reachable directly from the current playing state of the media device without going through an intermediary playing state (Shivadas et al. disclose the plurality of user-selectable playback states including rewind and fast forward - ¶ [0031]).

As to Claim 11, Shivadas et al. anticipate the system of claim 8, 
wherein the user interface control comprises a plurality of user interface controls, and wherein the method further comprises determining an additional reachable next playing state of the media device based on (a) at least one of the identified plurality of user interface controls, and (b) the current playing state of the media device or the reachable next playing state (Shivadas et al. disclose the plurality of user-selectable playback states including rewind and fast forward controls - ¶ [0031]. Examiner takes Official Notice that a user would select a playback state different than the one currently used. Otherwise, there would be no need to change the state).

As to Claim 12, Shivadas et al. anticipate the system of claim 8, 
wherein the determining the reachable next playing state of the media device is based on one or more of: a speed of the current playing state, an amount of available cache space, bandwidth utilization, user interface control metadata, user usage pattern metadata, content metadata, quality of the current playing state, and presence or absence of a temporal gap in the content item (Shivadas et al. disclose the plurality of user-selectable playback states including rewind and fast forward controls - ¶ [0031]. Examiner takes Official Notice that a user would select a playback state different than the one currently used. Otherwise, there would be no need to change the state {speed of the current playing state}).

As to Claim 13, Shivadas et al. anticipate the system of claim 8, 
wherein the portion of the content item for the reachable next playing state comprises at least one of: a frame, a set of frames, a key frame, quality-adjusted key frames, continuous segments of frames anchored by key frames, a set of frames displayable per unit of time, a frame temporarily separated from other frames by an amount of time selected based on a playing rate of the reachable next playing state, discontinuous frames, a combination of key frames and differential frames, an I-frame, a P-frame, and a B-frame (Shivadas et al. disclose the user’s client device receiving a selection for normal playback speed content - ¶[0078] and Fig. 4, element 440. Shivadas et al. disclose the user’s client device receiving a selection for trick playback speed content - ¶¶ [0075] and Fig. 4, elements 410; and disclose receiving the content from the CDN at the normal rate, said content comprising key frames and their corresponding non-key {differentia} l-frames, and being rendered at the normal rate - ¶ [0075] and Fig. 4, Elements 410, 432, 433, 434, 436. Shivadas et al. disclose  the P and B frames - ¶ [0055]).

As to Claim 16, Shivadas et al. anticipate the system of claim 15, 
wherein the determining the reachable next playing state of the media device comprises determining a playing state reachable via a single user interface input (Shivadas et al. disclose the User selecting the rewind trick play option - ¶ [0124] and Fig. 8, element 830).

As to Claim 19, Shivadas et al. anticipate the non-transitory computer-readable medium of claim 18, 
wherein the determining the reachable next playing state of the media device comprises determining a playing state reachable via a single user interface input (Shivadas et al. disclose the User selecting the rewind trick play option - ¶ [0124] and Fig. 8, element 830).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0359680 A1 (Shivadas et al.), in view of US 2003/0167472 A1 (Barbanson et al.).

As to Claims 7, 14, 17 and 20, Shivadas et al. anticipate the method of claim 1; the system of claim 8; the system of claim 15; and the non-transitory computer-readable medium of claim 18, respectively, 
including the portion of the content item for the reachable next playing state. 
Shivadas et al. do not expressly disclose content comprising a plurality of frames of content that are each separated by an amount of time based at least in part on a rate of playback associated with the reachable next playing state.
content comprising a plurality of frames of content that are each separated by an amount of time based at least in part on a rate of playback associated with the reachable next playing state (Barbanson et al. disclose the user requesting only key frames based on a rate of playback that the user device can support and/or video stream rate - ¶¶ [0042-0046]).
It would have been obvious to one of ordinary skill in the art to combine content comprising a plurality of frames of content that are each separated by an amount of time based at least in part on a rate of playback associated with the reachable next playing state, taught by Barbanson et al., with the portion of the content item for the reachable next playing state, taught by Shivadas et al., in order to accommodate the capabilities of the recipient device (Barbanson et al. - ¶ [0046]).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2444